DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 depends from claim 7. However, it is believed applicant intended for claim 10 to depend form claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0120999 A1 to Mason (hereinafter “Mason”). 
	For claim 1, Mason discloses a garment (10) that includes multiple portions, each having a level of compression (para 0063), the garment comprising: 
a first portion (14) extending from a neck area of the garment to an upper portion of a midsection area of the garment (para 0056, fig. 1), the first portion having a first compression level (para 0062); 
a second portion (12) extending from the upper portion of the midsection area to a lower portion of the midsection area (para 0055, fig. 1) and having a second compression level that is greater than that of the first compression level (para 0063); and 
a third portion (16) extending from the lower portion of the midsection area to a leg area of the garment (para 0056, fig. 1), the third portion having a third compression level (para 0062).  

For claim 2, Mason discloses the garment of claim 1, wherein the level of compression is indicative of a force per unit area exerted by the garment on an associated region of a body of a wearer (para 0077). 

	For claim 3, Mason discloses the garment of claim 1, wherein the second compression level is between 20-30 mmHg (para 0077). 

	For claim 4, Mason discloses the garment of claim 1, the third compression level having a lesser compression than that of the second compression level (para 0063). 

	For claim 5, Mason discloses the garment of claim 1, wherein the garment includes an antimicrobial fabric (para 0087). 

	For claim 6, Mason discloses the garment of claim 1, further comprising: a zipper extending along a central portion of the garment from the lower midsection area to the upper midsection area (paras 0011, 0059 and 0066). 

	For claim 7, Mason discloses the garment of claim 1, wherein the second portion is stitched into the first portion and the third portion to comprise a unitary garment, wherein the second compression level of the second portion is configured to compress a midsection of a wearer (paras 0055 and 0073). 

	For claim 8, Mason discloses the garment of claim 1, further comprising: a bra-support built into the first portion (18). 

	For claim 9, Mason discloses the garment of claim 1, wherein the first portion includes sleeves configured to extend along an arm portion of a wearer (para 0055). 

	For claim 10, Mason discloses the garment of claim 7 (interpreted as claim 9), wherein the sleeves include a sleeve compression level, the sleeve compression level having a lesser compression than that of the second compression level (paras 0062-0063). 

	For claim 12, Mason does not specifically disclose the garment of claim 1, wherein the third portion includes a ruched portion, the ruched portion configured to extend to a foot of a wearer when stretched.  However, one skilled in the art would understand a ruched portion can be formed simply by pulling up and creating folds on the end leg portion or sleeves, therefore creating an inherent ruched portion. With respect to the ruched portion extending to the foot of a wearer when stretched, one skilled in the art would understand this limitation is functional and depends on the size of the garment and the size of the wearer. Mason is inherently capable of performing this function since differently sized garments can be worn by the user. 

For claim 17, Mason discloses a method for manufacturing a garment (10) that includes varying levels of compression (para 0025) (abstract), comprising: 
Affixing (paras 0055 and 0073) a first portion (14) extending from a neck region of the garment to an upper portion of a midsection area of the garment (para 0056, fig. 1) to a second portion (12) extending from the upper portion of the midsection area to a lower portion of the midsection area (fig. 1), the first portion having a first compression level and the second portion having a second compression level that is greater than that of the first compression level (para 0062 and 0063); and 
affixing (paras 0055 and 0073) the second portion to a third portion (16) extending from the lower midsection area to a leg area of the garment (para 0056, fig. 1), the third portion having the first compression level (para 0062).  

	For claim 19, Mason discloses the method of claim 17, wherein the second compression level of the second portion is configured to compress a midsection of a wearer (paras 0055, 0063 and 0077). 

	For claim 20, Mason discloses the method of claim 17, wherein the first portion includes sleeves configured to extend along an arm portion of a wearer (para 0055). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of US 2012/0078147 A1 to Ogulnick (hereinafter “Ogulnick”). 
	For claim 11, Mason does not disclose the garment of claim 1, further comprising: an interior lining, wherein the interior lining includes a slot. However, attention is directed to Ogulnick teaching an analogous compression garment (abstract of Ogulnick). Specifically, Ogulnick teaches the garment comprises pockets adapted to hold thermal media 815 (paras 0047-0051). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mason would be modified to comprise an additional fabric pockets for purposes of receiving thermal media providing the wearer a therapeutic effect on the body when worn. 

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of US 2018/0116306 A1 to Andre (hereinafter  “Andre”). 
	For claim 13, Mason discloses a garment (10) comprising: 
a first portion (14) extending from a neck region of the garment to an upper portion of a midsection area of the garment (para 0056, fig. 1), the first portion including a first compression level (para 0062); 
a second portion (12) extending from the upper portion of the midsection area to a lower portion of the midsection area (para 0055, fig. 1) and having a second compression level that is greater than that of the first compression level (para 0063); and 
a third portion (16) extending from the lower midsection area to a leg area of the garment (para 0056, fig. 1), the third portion having the first compression level (para 0062), wherein the garment includes an antimicrobial fabric (para 0087); and 
a zipper (paras 0059, 0066).
	Mason does not specifically disclose the zipper extends along a central portion of the garment from the lower midsection area to the upper midsection area.  
	However, Mason does teach the garment 10 can incorporate one or more zippers to increase compression (para 0066). Attention is also directed to Andre teaches an analogous elastic garment (Abstract of Andre). Specifically, Morgan teaches a zipper extends along a central portion of the garment from the lower midsection area to the upper midsection area (fig. 41, para 0144 of Andre). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mason would be modified to comprise the zipper extending along a central portion of the garment from the lower midsection area to the upper midsection area, as taught by Andre, for purposes of providing an easier means of entering the garment, providing specific compression at different areas of the garment, and providing a more centralized symmetrical aesthetic. 

	For claim 14, the modified Mason teaches the garment of claim 13, wherein the second portion is stitched into the first portion and the second portion to comprise a unitary garment, wherein the second compression level of the second portion is configured to compress a midsection of a wearer (paras 0055 and 0073). 

	For claim 15, the modified Mason teaches the garment of claim 13, further comprising: a bra-support built into the first portion (18). 

	For claim 16, the modified Mason teaches the garment of claim 13, wherein the first portion includes sleeves configured to extend along an arm portion of a wearer (paras 0055, and 0062-0063). 

For claim 18, Mason does not specifically disclose the method of claim 17, further comprising: affixing a zipper extending along a central portion of the garment from the lower midsection area to the upper midsection area.  
However, Mason does teach the garment 10 can incorporate one or more zippers to increase compression (para 0066). Attention is also directed to Andre teaches an analogous elastic garment (Abstract of Andre). Specifically, Morgan teaches a zipper extends along a central portion of the garment from the lower midsection area to the upper midsection area (fig. 41, para 0144 of Andre). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the method disclose by Mason would be modified to comprise the method step of affixing a zipper extending along a central portion of the garment from the lower midsection area to the upper midsection area, as taught by Andre, for purposes of providing an easier means of entering the garment, providing specific compression at different areas of the garment, and providing a more centralized symmetrical aesthetic. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732